March 11, 2011

Mr. Daniel L. Geyser
Asst. Solicitor General
Office of the Attorney General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Ms. Marisa Perales
Lowerre Frederick Perales Allmon & Rockwell
707 Rio Grande, Suite 200
Austin, TX 78701
Mr. David B. Gross
Gross & Nelson
12400 Hwy 71 West,  Suite 350-230
Austin, TX 78738

RE:   Case Number:  08-0497
      Court of Appeals Number:  03-07-00025-CV
      Trial Court Number:  D-1-GN-06-001303

Style:      RAILROAD COMMISSION OF TEXAS AND PIONEER EXPLORATION, LTD.
      v.
      TEXAS CITIZENS FOR A SAFE FUTURE AND CLEAN WATER AND JAMES G. POPP

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk








Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Karen L. Watkins     |
|   |Mr. Mark A Mayfield      |
|   |Mr. Patrick Joseph       |
|   |Pearsall                 |
|   |Mr. Edmond R. McCarthy   |
|   |Jr.                      |
|   |Mr. Gabriel Enrique Lopez|